DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US 2015/0073454).
Regarding claim 1, Uchida discloses a liquid ejection device comprising: 
a liquid feeding pump (paragraph 26, line 7) configured to supply liquid to a nozzle (58) at a predetermined pressure (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraph 26, The pump is capable of performing the claimed function)
the nozzle (58) configured to receive the liquid and eject the liquid therefrom as an ejected liquid flow (Paragraph 27); 
a liquid conveying tube (40, 41, 39)configured to convey the liquid from the liquid feeding pump to the nozzle (Paragraph 31); 
an outer tube (20) that is internally provided with the nozzle and the liquid conveying tube (Figure 2); and 
a first piezo electric device (35a) configured to apply vibration to the liquid conveying tube (Paragraphs 35-38), so as to transfer the vibration to the ejected liquid flow (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraph 38, The vibration causes a pulsation in the pressure of the liquid), wherein 
the first piezoelectric device (35a) is provided between the nozzle and the outer tube or between the liquid conveying tube and the outer tube (Figure 2, The vibration applying unit is axially located between the  rear end portion of the outer tube and the nozzle).
Regarding claim 3, Uchida discloses the liquid ejection device according to claim 1, wherein an internal pressure of the outer tube is lower than an atmospheric pressure (The internal pressure is constricted in areas, which provides for a lower pressure than atmospheric pressure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida.
Regarding claim 10, Uchida discloses the liquid ejection device according to claim 1, wherein the outer tube (20) has a suction channel (62) therein (Figure 2), and the suction channel (62) is configured to suck part of the liquid of the ejected liquid flow (Paragraphs 29-30, The suction device sucks the excess of the liquid ejected flow), and
an inner diameter of the suction channel is more than an inner diameter of the liquid conveying tube (Figure 2), but fails to disclose that this diameter falls within the range of 2 times to 20 times that of the inner diameter of the liquid conveying tube.
Uchida discloses the general condition of the suction tube covering the liquid conveying tube, in order to provide for the suction function (Paragraph 30). Examiner interprets the disclosure as putting forth the need for the suction tube to be larger than the liquid conveying tube, as covering of the tube could not take place without this feature. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida to feature the diameter of the suction tube diameter falling within the range of 2 times to 20 times that of the inner diameter of the liquid conveying tube, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Uchida to provide the suction tube to feature a diameter that falls within the range of 2 times to 20 times that of the inner diameter of the liquid conveying tube, in order to provide for adequate coverage, and therefore suction, about the liquid conveying tube.
	 
Claim(s) 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 8,794,742) in view of Halasz (US 4,308,546) and Uchida.
Regarding claim 1, Yamaguchi discloses a liquid ejection device comprising: 
a liquid feeding pump (Column 8, line 44, pump) configured to supply a liquid to a nozzle (11) at a predetermined pressure (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 8, lines 39-44); 
the nozzle (11) configured to receive the liquid and eject the liquid therefrom as ejected liquid flow (Column 4, line 66-Column 5, line 5 and Column 5, lines 14-18); a liquid conveying tube (20) configured to convey the liquid from the liquid feeding pump to the nozzle (Column 5, lines 3-5 and Column 8, lines 39-44); and a first piezoelectric device (6) that applies vibration to the liquid conveying tube (20) so as to transfer vibration to the ejected liquid flow (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 11, lines 40-46, The generated wave propagates in the flow).
However, Yamaguchi fails to disclose the device comprising an outer tube that is internally provided with the nozzle and the liquid conveying tube, wherein the first vibration applying unit is provided between the nozzle and the outer tube or between the liquid conveying tube and the outer tube.
Halasz discloses a liquid ejection device that includes an outer tube (84) provided internally with a vibration applying unit (B’) and a liquid conveying tube (A’), wherein the vibration applying unit is provided between the liquid conveying tube (A’) and the outer tube (Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi with the disclosures of Halasz, providing the device of Yamaguchi to further feature the outer tube (84), in order to provide for uniform application of electric potential about the surface of the liquid conveying tube, as disclosed by Halasz (Column 6, lines 58-61).
Uchida discloses a device wherein a nozzle, in addition to a liquid conveying tube are provided internal to an outer tube (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi in view of Halasz with the disclosures of Uchida, further providing the nozzle internal to the outer tube, as the configurations were known in the art before the effective filing date and the modification would have yielded predictable results, including discharge of fluid in a system where the axial location of the nozzle is not a critical element.

Regarding claim 4, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 1, but fails to disclose wherein the first piezoelectric device includes a member having a ridge line intersecting an axis direction of the liquid conveying tube at an acute angle.
It would have been an obvious matter of design choice to one having ordinary skill in the art to provide a structure wherein the first vibration applying unit includes a member having a ridge line intersecting an axis direction of the liquid conveying tube at an acute angle, as Applicant has not disclosed that the structure is for a particular purpose or solves a stated problem. Applicant discloses in paragraph 148 that the ridge line may be orthogonal or at an angle. Additionally, it appears that the vibration applying unit would perform equally well with an orthogonal ridge line. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to orient the vibration applying unit, as claimed.

Regarding claim 5, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 1, further comprising: a second piezoelectric device (7) that applies vibration to the liquid conveying tube (20) so as to transfer the vibration to the ejected liquid flow (Column 11, lines 40-50, The vibration is transferred to the liquid flow to minimize blocking of the flow).

Regarding claim 6, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 5, wherein a position of the piezoelectric device (6) is different from a position of the second piezoelectric device(7) in an axis direction of the liquid conveying tube (Figure 11).

Regarding claim 7, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 5, wherein the first piezoelectric device (6) is configured to generate the vibration in a first axial direction intersecting an axis of the liquid conveying tube (The first unit generates vibration in a downward direction), and the second piezoelectric device (7) is configured to generate the vibration in a second axial direction intersecting the axis of the liquid conveying tube and different from the first axial direction (The second unit applies vibration in an upward direction).

Regarding claim 8, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 5, further comprising: a controller (2) configured to  output a first drive signal which is a periodic signal for controlling drive of the first piezoelectric device and a second drive signal which is a periodic signal for controlling drive of the second piezoelectric device, wherein a phase of the first drive signal is shifted from a phase of the second drive signal (Column 11, lines 30-46).
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
As to Applicant’s position that Uchida does not disclose applying vibration to an ejected liquid flow, limitations drawn to the application of vibration are recited as intended use limitations. As such, the device only needs to be capable of performing the claimed function. The highlighted passage of each prior art device shows that the devices are capable of performing the claimed function, as Uchida discloses that the vibration causes a pulsation in the pressure of the liquid and Yamaguchi discloses that the wave propagates in the fluid.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752